Citation Nr: 1108015	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  07-18 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a compensable rating for migraine headaches prior to November 12, 2008.

2.  Entitlement to a rating in excess of 30 percent for migraine headaches from November 12, 2008.

3.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected right ankle disability.

4.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right ankle disability.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2006, March 2008, and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

Historically, in the October 2006 rating decision, the Veteran was granted service connection for headaches and assigned a noncompensable (zero percent) rating, effective July 24, 2006.  He was also denied service connection for hypertension and sinusitis.  In March 2008, the Veteran was denied a TDIU.  In July 2008, the Veteran was denied service connection for low back and left knee disabilities.  In January 2009, the Veteran's disability rating for headaches was increased to 30 percent, effective November 12, 2008.

A Travel Board hearing was held in September 2010 with the Veteran in Jackson, Mississippi, before the undersigned Acting Veterans Law Judge.  The Veteran also testified at RO hearings in June 2009 and August 2010.  A transcript of the testimony from each hearing is in the claims file.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Prior to May 11, 2007, the evidence of record does not demonstrate that the Veteran's migraine headaches were manifested by prostrating attacks averaging one in 2 months over a period of several months.

2.  As of May 11, 2007, the Veteran's migraine headaches were manifested by prostrating attacks occurring multiple times monthly.

3.  The Veteran's low back disability is not etiologically related to service or a service-connected disability.

4.  The Veteran's left knee disability is not etiologically related to service or a service-connected disability.

5.  The Veteran's hypertension is not etiologically related to service.

6.  The Veteran's allergic vasomotor rhinitis is not etiologically related to service and he does not have sinusitis.



CONCLUSIONS OF LAW

1.  Prior to May 11, 2007, the criteria for a compensable rating for migraine headaches were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.124a, Diagnostic Code 8100 (2010).

2.  From May 11, 2007, the criteria for a 50 percent rating for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.124a, Diagnostic Code 8100 (2010).

3.  A low back disability was not incurred in or aggravated by active service, and is not proximately due to or aggravated by a service-connected disease or injury, nor may arthritis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

4.  A left knee disability was not incurred in or aggravated by active service, and is not proximately due to or aggravated by a service-connected disease or injury, nor may arthritis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

5.  Hypertension was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

6.  Allergic vasomotor rhinitis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326 (2010); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

(The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (Apr. 30, 2008).)

Prior to the initial adjudication of the Veteran's claims, letters dated in August 2006, February 2008, and May 2008 were sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claims; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini, 18 Vet. App. at 120-21.  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess, 19 Vet. App. at 473.

In the Veteran's November 2006 notice of disagreement (NOD), he disagreed with the initial disability rating assigned for his service-connected headaches and is presumed to be seeking the maximum benefits available under the law for each appealed issue.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a May 2007 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Thus, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess, 19 Vet. App. at 473.  The Veteran was allowed a meaningful opportunity to participate in the adjudication of the claim.  Thus, even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).

In regards to VA' duty to assist, the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, VA authorized examination reports, lay statements, and hearing transcripts have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to most of his disabilities on appeal.  38 C.F.R. § 3.159(c)(4).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; record the relevant findings for rating the Veteran's migraine headaches; and provide opinions as to the etiology of his low back disorder, left knee disorder, and sinusitis.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board notes that no medical examination has been conducted and no medical opinion has been obtained with respect to the Veteran's claim of service connection for hypertension.  However, the Board finds that the evidence, which does not reflect competent evidence of an in-service disease or a relationship to service, warrants the conclusion that a remand for examinations and/or opinions is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  As discussed below, the evidence does not satisfy the standards of McLendon for the hypertension claim, as there is no indication of an event, injury, or disease which occurred in service or within the applicable presumptive period.

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claims.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  Other than the TDIU claim that is addressed in the remand section, the record is complete and the case is ready for review.


II. Analysis

A. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  Here, the RO created a staged rating when it increased the rating for the Veteran's headaches to 30 percent effective November 12, 2008.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's headaches are rated under Diagnostic Code 8100 for "migraine headaches."  Prior to November 12, 2008, he was assigned a noncompensable rating for tension headaches.  From that date, he was assigned a 30 percent rating for migraine headaches.

The highest rating allowable under this diagnostic code allows for the grant of a 50 percent evaluation with evidence of migraines involving very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is awarded where there are characteristic prostrating attacks occurring on average once a month over the last several months.  A 10 percent evaluation requires evidence of characteristic prostrating attacks averaging one in 2 months over the last several months.  A noncompensable rating will be assigned with less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).

The rating criteria do not define "prostrating."  By way of reference, the Board notes that, according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

VA treatment records dated in May 2007 show the Veteran complained of having headaches twice per month.  These headaches lasted about half a day, and were not worsened by light.  The Veteran denied any nausea or vomiting.

Additional records dated in August 2007 include a letter from a treating nurse practitioner which stated that the Veteran was recently let go from his job due to his migraine headaches, which had increased in frequency and severity over the past year.  He now had daily headaches which included nausea, vomiting, light sensitivity and noise sensitivity, and required bed rest.

Additional records dated in December 2007 indicate the Veteran had constant throbbing headaches every day.  He was totally debilitated 2 or 3 days out of the week.

VA records dated in April 2008 show the Veteran's headaches had improved with Depakote, but were not totally relieved.

In March 2009, the Veteran reported to the emergency department with complaints of having a migraine every day for 2 weeks.  He had a long history of migraines but wanted to get checked out since his current episode had lasted so long.  He described the pain as 10/10 in severity.  The treating physician opined that the Veteran's hypoglycemia may have triggered his headaches.

Records dated in April 2009 show the Veteran was considering occipital blocks.  

In June 2009, the Veteran testified at an RO hearing.  He stated that his migraines prevented him from working.  He had 4 or 5 headaches per month that required bed rest for 3 or 4 days.  His condition was treated with medication.

Records dated in June 2009 show the Veteran had to go to bed daily due to his headaches.  He was still considering occipital blocks, but did not like needles.  

The Veteran was afforded a VA examination in July 2009.  With respect to current symptoms, the Veteran reported having headaches 6 days per week, lasting 3 days each.  During these headaches, he shuts all the blinds, makes the room quiet, and attempts to lie down for a few hours.  He treated his condition with Gabapentin, Tramadol, and Divalproex.  He estimated having 36 incapacitating headaches during the previous 6 months.  The examiner assessed chronic daily headache with a prostrating attack weekly.

Records dated in April 2010 show the Veteran experienced about 4 headaches per month.  Humid weather was approaching and this often worsened his headaches.

In a May 2010 statement, the Veteran stated that his headaches occurred daily, with prostrating attacks occurring about 4 times per month.

At the August 2010 RO hearing, the Veteran testified that he experienced about 8 debilitating migraines per month, or about 2 per week.  During these episodes, he could not function, and would just try to find a dark room to lie down in.  The medications which he took for his condition made him sleepy and drowsy, and he was unable to fully perform his occupational duties.

During his September 2010 Travel Board hearing, the Veteran reported having migraine headaches twice per day, lasting up to 8 hours each time.  During these attacks, he would lay down in a dark room until the headache passed.  He took several medications to treat his condition.  His condition was not significantly different now than it was before November 2008.

Based on the evidence of record, the Board finds that, prior to May 11, 2007, a compensable rating for migraine headaches is not warranted.  The available treatment records do not document any significant complaints with respect to migraine headaches prior to this date.  Additionally, the Veteran's statements indicating an increase in severity of symptoms are dated after May 11, 2007.  The evidence during this rating period simply does not show that the Veteran's tension headaches resulted in a compensable level of disability under Diagnostic Code 8100.  See 38 C.F.R. § 4.124a.

As of May 11, 2007, a 50 percent rating for migraine headaches is warranted.  Records from this period include consistent reports of debilitating headaches occurring at least once per week.  His service-connected disability appears to have worsened significantly during this rating stage.  An August 2007 letter reflects the Veteran had daily headaches which included nausea, vomiting, light sensitivity and noise sensitivity, and that he required bed rest for these episodes.  The Veteran also reported to the emergency department in March 2009 for a migraine of unusually long duration.  During his July 2009 VA examination, the examiner assessed chronic daily headaches with a prostrating attack weekly.  Throughout this period, the Veteran complained of severe headaches requiring bed rest occurring several times per month.  These symptoms are significantly greater than the once per month frequency of prostrating attacks contemplated by the 30 percent rating.  Therefore, the Board has concluded that a 50 percent rating under Diagnostic Code 8100 is warranted.  See 38 C.F.R. § 4.124a.

Even though the Veteran's disability has worsened and a higher rating is warranted as described above, a schedular rating in excess of 50 percent is not warranted.  A 50 percent rating is the maximum schedular rating assignable for migraine headaches and a higher schedular rating is not permissible.

The above determinations are based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's migraine headaches have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For the foregoing reasons, the Board finds that the Veteran is entitled to a higher evaluation for his migraine headaches-50 percent, but no higher, from May 11, 2007.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against an even higher rating during either rating period, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, certain chronic diseases, including arthritis and hypertension, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b) (2010).

Thus, in order to establish service connection for a claimed secondary disorder, there must generally be evidence of a current disability; evidence of a service-connected disability; and evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

1. Low Back Disability

The Veteran's service treatment records show that the Veteran underwent an entrance examination in May 1969, and an additional examination in May 1970.  No relevant abnormalities were noted.  He was seen in January 1971 for a back strain, and prescribed pain medication and heat treatments.  He was seen again in July 1971 for low back pain.  On examination, the Veteran had 90 degrees of forward flexion and 45 degrees of lateral flexion.  Straight leg raising and leg lift testing were normal.  Deep tendon reflexes were also normal.  The impression was a normal exam.  A September 1971 separation examination noted no relevant abnormalities. 

Post-service medical records reflect that the Veteran was seen for chronic back pain in August 2007 by VA.

The Veteran testified at an RO hearing in June 2009.  He stated he first injured his back during basic training and that he was given Tylenol and prescribed bed rest for a couple of weeks.  The Veteran stated that he had residuals from that injury, but did not complain of them until he sought treatment at the VA in 2005.  He may have seen a private physician, but those records were no longer available.

The Veteran underwent a VA examination in July 2009.  The claims file was reviewed by the examiner, who noted the back treatment the Veteran received in service.  The Veteran also reported seeking treatment for his back after service from a private physician, but that physician was now retired and those records were not available.  The Veteran also suggested that his service-connected right ankle condition caused his low back disorder.  Review of the Veteran's VA treatment records did not list a back condition among the Veteran's active problems.  On examination, the Veteran had 80 degrees of flexion and zero degrees extension.  Lateral bending and rotation were both 30 degrees bilaterally.  There was no objective evidence of spasm or tenderness.  X-rays noted possible facet arthropathy.  The examiner diagnosed lumbar spondylosis.  However, he concluded that it was less likely than not that the current back condition was related to back pain in service.  Although the Veteran complained of back pain in service, the examination conducted at the time revealed normal findings.  No back disability was noted at separation, and the Veteran denied a history of back trouble.  There was also no documentation of any chronicity or continuity of symptomatology over the years.  The examiner added that back strain does not cause, accelerate, or predispose to degenerative changes in the back.  Such changes are a result of the aging process.

Moreover, to the extent that the Veteran claimed his back condition was due to his service-connected right ankle condition, the examiner stated that this was also less likely than not to be the case, as degenerative changes in the back were more likely the result of the aging process.  The available medical literature did not support a relationship between favoring one lower extremity and a resulting injury to the lower back.

The Veteran testified at an additional RO hearing in August 2010.  With respect to his back, he stated that he injured his back after suffering from heat exhaustion.  He was in full gear and fell out during bivouac.  He was treated with medication and placed on light duty, including limitations on lifting and bending.

Finally, the Veteran testified at a Travel Board hearing in September 2010.  With respect to his back, he again stated that injured his back during a field exercise and was treated at the unit dispensary.  He sought treatment from a private physician shortly after service, but those records were no longer available.  He was receiving his present treatment through the VA, but did not have a specifically diagnosed condition.

Based on the evidence of record, the Board finds that the Veteran's low back disability is not etiologically related to service or a service-connected disability.  The Veteran was diagnosed with lumbar spondylosis during his VA examination, and service treatment records show treatment for back strain during service.  However, the evidence is against a finding that a link exists between the Veteran's current condition and his complaints in service.  The VA examiner concluded that it was less likely than not the Veteran's current condition was related to service.  This opinion was based on a history provided by the Veteran, a review of the claims file, and a physical examination.  There is no other competent medical opinion that contradicts the VA examiner or otherwise suggests that the lumbar spondylosis, or any other low back disability, was incurred in service.

The Board has considered the Veteran's own statements made in support of his claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See also Barr , 21 Vet. App. at 303.

Here, while the Veteran is certainly competent to report both injuries sustained during service and present symptoms, he has not been shown to be competent to identify specific disorders based solely on observation.  Further, while the Veteran has asserted that his back disorder was incurred in service, he has not demonstrated the medical knowledge required to establish an etiological nexus between his lumbar spondylosis and in-service back strain.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between this claimed disorder and the Veteran's period of service.

Further, to the extent that the Veteran's lay statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1335.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 470; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

While the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, the fact that he was shown to have a normal examination during service and at separation, and in fact not shown to have diagnoses of a low back condition until decades after service, weighs heavily against the claim he now makes that he has had problems ever since service.  However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

Importantly, the VA examiner provided a probative and persuasive opinion, which finds support in the record, whereby the Veteran's lumbar spondylosis was attributed to the aging process.  The examiner explained why the disability was not related to military service and why it was not impacted by service-connected right ankle disability.  Thus, service connection is not warranted for a low back disability on either a direct or secondary basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.310

Additionally, the Board notes that there is no objective evidence that any arthritis of the low back manifested itself to a compensable degree within one year of the Veteran's separation from military service.  In fact, the Veteran has not been diagnosed with arthritis of the low back.  Thus, service connection is not warranted for arthritis of the low back on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

2. Left Knee Disability

Service treatment records are negative for any complaints, treatment, or diagnoses pertaining to the left knee.  The Veteran underwent examinations in May 1969, May 1970, and September 1971.  No relevant abnormalities were found.

In an undated statement, the Veteran stated that his left knee was in constant pain, and that he could not stand or bend his knee for long periods of time.

VA treatment records show the Veteran complained of chronic knee pain in August 2007.

At the June 2009 RO hearing, the Veteran stated his belief that his left knee condition was a result of his right ankle condition.  

The Veteran was afforded a VA examination in July 2009.  He claimed that his left knee condition was the result of his service-connected right ankle condition.  The examiner noted February 2009 x-rays which showed moderate to marked degenerative changes of the left knee.  The Veteran reported chronic pain of the knee, increased with activities such as weightbearing.  He also reported some stiffness, giving way, and swelling.  On examination, the Veteran had zero degrees extension and 110 degrees of flexion.  There was no definite effusion.   There was some tenderness to palpation over the medial and lateral joint line, as well as the patellofemoral joint.  He was diagnosed with degenerative joint disease of the left knee.  However, the examiner concluded that it was less likely than not that the current left knee condition was secondary to or the proximate result of the Veteran's service-connected right ankle condition.  A review of the medical literature revealed no accepted studies to support a relationship that favoring one lower extremity will result in injury to the opposite lower extremity.  The examiner cited to The Journal of Bone and Joint Surgery, which specifically addressed whether favoring one leg resulted in an adverse effect on the other. 

At an additional RO hearing in August 2010, the Veteran stated that he injured his knee during basic training, and that he continued to receive treatment for his knee during his time in service.

During his September 2010 Travel Board hearing, the Veteran testified that he injured his knee during a fall in basic training.  He was put on a physical profile.  He now experienced a lot of giving way in his knee.

Based on the evidence of record, the Board finds that the Veteran's left knee disability is not etiologically related to service or a service-connected disability.  Initially, the Board notes that while the Veteran reported injuring his knee in service, service treatment records do not document any complaints or treatment for a left knee condition.  Moreover, the Veteran was placed on a physical profile, but this was the result of a right ankle fracture in service, and not related to a knee condition.  The Board has considered the Veteran's statements regarding a knee injury in service, but the contemporaneous treatment records do not reflect any such injury, and his separation examination yielded normal findings.  The Board finds these records, generated during service, to be of greater probative value than the Veteran's current statements.  See Buchanan, 451 F.3d at 1335.  Moreover, the Veteran made no mention of a service injury when he filed his claim or testified at the June 2009 hearing.  Given the normal service records and the inconsistent contentions of how he injured his left knee, the Board finds that an in-service left knee injury is not established by the evidence.

In addition, while the Veteran has asserted that his left knee condition is the result of his service-connected right ankle condition, the evidence of record is against such a finding.  The VA examiner in this case concluded that it was less likely than not that the Veteran's current left knee degenerative disease is related to his right ankle condition.  This opinion was based on a history provided by the Veteran, a review of the claims file, a physical examination, and a review of the relevant medical literature.  There is no other competent medical opinion of record to contradict the VA examiner, or to otherwise suggest a relationship between the Veteran's left knee and right ankle conditions.  The Board has considered the Veteran's own statements in support of his claim.  However, as noted above, he has not demonstrated the necessary medical knowledge to opine as to the etiology of his knee condition.  See Espiritu, 2 Vet. App. at 495.

In sum, the Board concludes that service connection is not warranted of either a direct basis or a secondary basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.310.  Additionally, the Board notes that there is no objective evidence that any arthritis of the left knee manifested itself to a compensable degree within one year of the Veteran's separation from military service.  Degenerative changes of the left knee were evident by x-ray in February 2009.  This occurred nearly thirty years after the Veteran's separation from service.  Thus, service connection is also not warranted for arthritis of the left knee on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.


3. Hypertension

Service treatment records are negative for any complaints, treatment, or diagnosis of hypertension.  The Veteran underwent an entrance examination in May 1969.  No relevant abnormalities were noted, and the Veteran's blood pressure was 132/80.  An additional examination in May 1970 measured blood pressure at 124/80.  The Veteran complained of headaches in July 1970.  On examination, his blood pressure was 140/80.  The Veteran's September 1971 separation examination also yielded normal findings, with blood pressure measured at 120/80, and he specifically denied a history of high blood pressure on an associated Report of Medical History.

VA treatment records dated in October 2005 reflect the Veteran's initial diagnosis of hypertension.

A February 2008 statement from the Veteran's mother described the collective effect of the Veteran's disabilities, including his hypertension, on his daily life.

At an RO hearing in June 2009, the Veteran stated that he was first diagnosed with hypertension in 2005, and he did not recall any specific treatment or diagnoses of hypertension during service.

At an additional RO hearing in August 2010, the Veteran stated that he complained of headaches during basic training.  He felt they may have been due to high blood pressure.  He testified that he had several tests for hypertension in service, but could not recall if they yielded any positive results.

During his September 2010 Travel Board hearing, the Veteran testified that his blood pressure was checked periodically because of his headaches, and that he had elevated blood pressure reading during basic training.   He underwent a number of five-day blood pressure checks, but was not diagnosed with hypertension in service.

Based on the evidence of record, the Board finds that the Veteran's hypertension is not etiologically related to service.  While the Veteran is currently diagnosed with hypertension, the overall weight of the evidence is against a finding that the condition was incurred in or otherwise related to service.  Although the Veteran testified that he had elevated blood pressure reading during basic training, service treatment records do not reflect any findings of hypertension or abnormal blood pressure.  In fact, there were multiple blood pressure readings throughout service and they were all normal.  While the Veteran has offered his own statements relating his hypertension to service, he has not demonstrated that he is competent to render opinions of a medical nature, as noted above.  Therefore, service connection for hypertension is not warranted on a direct basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Additionally, the Board notes that there is no objective evidence that hypertension manifested itself to a compensable degree within one year of the Veteran's separation from military service.  As noted previously, hypertension was first diagnosed in October 2005, which occurred nearly 25 years after service.  There is no suggestion that the Veteran's history of hypertension dates back to as early as 1972.  Thus, service connection is not warranted for hypertension on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

4. Sinusitis

The Veteran underwent an entrance examination in May 1969.  No relevant abnormalities were noted.  An additional examination in May 1970 was also normal.  In July 1971, the Veteran was seen for complaints of a throbbing headache.  On examination, the nasal mucosa were red and swollen.  He was diagnosed with probable supratentorial, possible sinus headache.  A September 1971 separation examination noted chronic sinusitis.

The Veteran was afforded a VA examination in September 2006.  He was diagnosed with severe, chronic allergic rhinitis.  An opinion regarding etiology was not provided.

The Veteran testified at an RO hearing in June 2009.  With respect to sinusitis, he stated that he was first diagnosed during service, and was treated with a nasal spray.  After service, he sought treatment again in 2005.

An additional VA examination was conducted in July 2009.  The Veteran reported being diagnosed with sinusitis during service, and his symptoms had continued since that time.  He experienced chronic nasal obstruction and discharge with some occasional discomfort.  He also noted some recurring blood from the nose during the past several years.  He denied any external trauma, though he did have sleep apnea and utilized CPAP treatments.  He denied any difficulties with his ears, and had no problems with his throat, other than postnasal discharge.  On examination, the ears were normal.  External nasal and paranasal sinus structures were within normal limits.  Internally, the septum was mildly deviated.  The turbinates were severely hyperemic.  There was no bleeding or polyps.  The examiner noted that there was no evidence of sinusitis on clinical examination.  The examiner deferred an opinion pending x-rays.

Those x-rays were obtained in October 2009.  They revealed normal paranasal sinuses.  Therefore, the examiner was unable to relate the examination findings to sinusitis.  The Veteran was diagnosed with allergic vasomotor rhinitis, and the examiner indicated that this was not associated with or caused by sinusitis, and could not be considered an exacerbation of sinusitis diagnosed in the 1970's.

The Veteran testified at another RO hearing in August 2010.  He stated he developed sinusitis during basic training, and was treated several times during service.  He now had difficulty breathing and smelling.

At his September 2010 Travel Board hearing, the Veteran testified that he constantly complained of a stuffy nose while in the military.  He had these problems from the time he joined through the time of his discharge.  After service, he received treatment from a private physician, but those records were no longer available. 

Based on the evidence of record, the Board finds that the Veteran's allergic vasomotor rhinitis is not etiologically related to service.  The Veteran was diagnosed with allergic vasomotor rhinitis during his VA examination, and service treatment records show treatment for sinusitis during service.  However, the evidence is against a finding that a link exists between the Veteran's current condition and his complaints in service.  The VA examiner concluded that it was less likely than not the Veteran's current condition was related to service.  This opinion was based on a history provided by the Veteran, a review of the claims file, and a physical examination.  There is no other competent medical opinion that contradicts the VA examiner or otherwise suggests that the Veteran's current rhinitis was incurred in service.

The Board recognizes the Veteran's own statements made in support of his claim.  However, as noted above, he has not been shown to be competent to identify specific conditions based on observation, and has not demonstrated the medical knowledge necessary to provide a competent medical opinion regarding etiology.  See Espiritu, 2 Vet. App. at 495.

Although the Veteran had sinusitis during military service, the evidence does not show that he has currently has sinusitis.  Instead, the Veteran has vasomotor rhinitis.  This is a distinct disability that the July 2009 VA examiner did not relate to the in-service sinusitis.  X-rays showed that the Veteran does not have sinusitis.  Thus, he does not have the claimed disability.  The competent medical evidence does not relate the disability that he does have (vasomotor rhinitis) to his military service.  Therefore, the Board concludes that service connection is not warranted for sinusitis (or vasomotor rhinitis).  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

5. Conclusion

For the foregoing reasons, the Board finds that the claims of service connection for a low back disability, a left knee disability, hypertension, and sinusitis must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

A compensable rating for migraine headaches prior to May 11, 2007, is denied.

A 50 percent rating for migraine headaches from May 11, 2007, is granted, subject to the laws and benefits governing the award of monetary benefits.

Service connection for a low back disability is denied.

Service connection for a left knee disability is denied.

Service connection for hypertension is denied.

Service connection for sinusitis (or vasomotor rhinitis) is denied.


REMAND

With respect to the Veteran's claim for a TDIU, the Board finds that additional development is necessary and the issues must be remanded to the agency of original jurisdiction (AOJ).

The Veteran is service-connected for a right ankle disability and migraine headaches.  He received VA examinations for these conditions in April 2009 and July 2009, respectively.  The examiner designated to assess the Veteran's migraines stated that it was difficult to assess the Veteran's unemployability, as he had patients with more severe headache disorders who remained gainfully employed, adding that if one did not wish to work, then he would not work.  The examiner designated to assess the Veteran's right ankle condition stated that it was unlikely that the Veteran would be able to return to the usual occupation he held in the past.

The Veteran was also afforded a general medical examination in July 2009.  However, this examination did not provide any significant information with respect to the effect of the Veteran's service-connected disabilities on his employability.

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995). The Court stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia, 7 Vet. App. at 297 (citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a)).  In this case, the opinions of record are insufficient to render a determination regarding unemployability.  Therefore, an additional examination and opinion is warranted.

Moreover, on remand, the AOJ will have an opportunity to consider the claim anew given the increased rating that the Board granted for the Veteran's service-connected migraine headaches.  Furthermore, the previous opinions did not address the combined effects of the Veteran's service-connected disabilities.

The Veteran should be scheduled for a VA examination, and the examiner should be asked to conduct a physical examination of the Veteran, review of the medical evidence, and provide a medical opinion addressing the question of whether the Veteran's service-connected disabilities combine to make him unemployable.  See 38 U.S.C.A. § 5103A(d); Friscia, 7 Vet. App. at 294.  Such opinion must be based upon consideration of the Veteran's current medical condition as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a general medical examination to ascertain the combined impact of all of his service-connected disabilities (migraine headaches and right ankle sprain with ankylosis and arthritis) on his employability.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner must evaluate and discuss the combined effect of all of the Veteran's service-connected disabilities on the Veteran's employability.  The examiner should opine as to whether it is as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities, without consideration of his nonservice- connected disabilities or age, render him unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.

3.  After undertaking any other development deemed appropriate, re-adjudicate the TDIU claim.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


